 USDC IN/ND case 3:20-cv-00372-JD-MGG document 3 filed 08/27/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 BRIAN COLLINS,

                Petitioner,

                       v.                            CAUSE NO. 3:20-CV-372-JD-MGG

 WARDEN,

                Respondent.

                                  OPINION AND ORDER

       Brian Collins, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP-00-5-90)) at the Indiana State Prison in which

a disciplinary hearing officer (DHO) found him guilty of possession or use of a weapon

in violation of Indiana Department of Correction Offense 107. Following a disciplinary

hearing, on May 9, 2000, he was sanctioned with a loss of one year of earned credit time

and a demotion in credit class. Pursuant to Section 2254 Habeas Corpus Rule 4, the

court must dismiss the petition “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court.”

       Collins argues that he is entitled to habeas relief because he was mentally

incompetent during his disciplinary hearing without a psychologist to assist him and

because he did not have an opportunity to appeal. The right to mental competence or a

psychologist at the hearing and the right to administrative appeal are not listed among

the requirements for procedural due process for prison disciplinary proceedings

enumerated in Wolff v. McDonnell, 418 U.S. 539 (1974), and the Supreme Court of the
 USDC IN/ND case 3:20-cv-00372-JD-MGG document 3 filed 08/27/20 page 2 of 3


United States has indicated that this list of requirements is exhaustive. White v. Indiana

Parole Bd., 266 F.3d 759, 768 (7th Cir. 2001) (citing Baxter v. Palmigiano, 425 U.S. 308, 324

(1976)). Further, in the context of prison disciplinary proceedings, the Seventh Circuit

Court of Appeals has specifically noted that “[m]entally ill inmates are not

constitutionally guaranteed heightened procedural protections,” James v. Pfister, 708

Fed. Appx. 876, 879 (7th Cir. 2017), and that “[d]ue process in this context does not

include a right to submit further evidence on appeal.” McPherson v. McBride, 188 F.3d

784, 787 (7th Cir. 1999). Therefore, Collins’ claims are not a basis for habeas relief.

       Nevertheless, the court notes Collins’ representation that “[t]he state did not test

or supply a trained professional to assist me in comprehending these processes.” While

Collins was not entitled to assistance from a psychologist or any other trained

professional, he may have been entitled to some level of assistance for the purpose of

navigating his disciplinary proceedings. “Where an illiterate inmate is involved,

however, or whether the complexity of the issue makes it unlikely that the inmate will

be able to collect and present the evidence necessary for an adequate comprehension of

the case, he should be free to seek the aid of a fellow inmate, or if that is forbidden, to

have adequate substitute aid in the form of help from the staff or from a sufficiently

competent inmate designated by the staff.” Wolff, 418 U.S. at 570. In light of his status as

a pro se litigant, the court will grant Collins the opportunity to clarify whether he

intended to focus his claim on the lack of professional assistance or whether he

intended to assert a broader claim regarding the lack of any assistance.

       For these reasons, the court:


                                              2
 USDC IN/ND case 3:20-cv-00372-JD-MGG document 3 filed 08/27/20 page 3 of 3


       (1) GRANTS Brian Collins until September 23, 2020, to clarify his claim for

habeas relief as set forth in this order; and

       (2) CAUTIONS Brian Collins that, if he does not respond by this deadline, this

case will be dismissed without further notice.

       SO ORDERED on August 27, 2020

                                                    /s/JON E. DEGUILIO
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                3
